            Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS


JOHN W. TOWNER, JR.,

                Plaintiff,

                v.                                      CASE NO. 20-3083-SAC

(FNU) BAKER, Warden,

                Defendant.

                                MEMORANDUM AND ORDER
                                AND ORDER TO SHOW CAUSE

       Plaintiff John W. Towner, Jr., a pretrial detainee being held at CCA-Leavenworth in

Leavenworth, Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds in forma pauperis. For the reasons discussed below, Plaintiff is ordered to show cause

why his Complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff’s Complaint (ECF No. 7) alleges that unknown prison personnel took some of his

property during a mass shakedown on December 18, 2019 without following proper procedures.

Plaintiff further asserts the denial of his property claim reflects retaliation, discrimination, and a

denial of equal protection. Last, he alleges his due process rights were violated because he was

never afforded a fair investigation into the facts surrounding his property claim. Plaintiff names

one defendant, Warden Baker, and seeks reimbursement in the amount of $120.00, court costs,

and fees.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,
                                                  1
         Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 2 of 10




who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

        “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The Complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.




                                                   2
         Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 3 of 10




       The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

       The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. Discussion

       Plaintiff’s Complaint is subject to dismissal for a number of reasons.




                                                  3
         Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 4 of 10




 A. Personal Participation

       An essential element of a civil rights claim against an individual is that person’s direct

personal participation in the acts or inactions upon which the complaint is based. Kentucky v.

Graham, 473 U.S. 159, 166 (1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006);

Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997). Conclusory allegations of involvement

are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is

inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.”). As a result, a

plaintiff is required to name each defendant not only in the caption of the complaint, but again in

the body of the Complaint and to include in the body a description of the acts taken by each

defendant that violated Plaintiff’s federal constitutional rights.

       Also, an official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Duffield v. Jackson, 545 F.3d 1234, 1239

(10th Cir. 2008); Gagan v. Norton, 35 F.3d 1473, 1476 FN4 (10th Cir. 1994), cert. denied, 513

U.S. 1183 (1995). To be held liable under § 1983, a supervisor must have personally participated

in the complained-of constitutional deprivation. Meade v. Grubbs, 841 F.2d 1512, 1528 (10th Cir.

1988). “[T]he defendant’s role must be more than one of abstract authority over individuals who

actually committed a constitutional violation.” Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th

Cir. 2008).

       Plaintiff names Warden Baker as the only defendant. He does not claim that Baker

personally participated in the mass shakedown or in taking his property. His only specific

allegation about Baker is that he said he would look into Plaintiff’s property claim and get back to

him, but he never did. However, this is not sufficient to show personal participation. Gallagher



                                                   4
         Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 5 of 10




v. Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009) (A “denial of a grievance, by itself without any

connection to the violation of constitutional rights alleged by plaintiff, does not establish personal

participation under § 1983.”); see Stewart v. Beach, 701 F.3d 1322, 1328 (10th Cir. 2012).

       Plaintiff fails to state a claim under § 1983 against Defendant Baker.

  B. Deprivation of Property

   Plaintiff claims property worth $120 was taken by someone during a mass shakedown of the

facility, and he has not been compensated. Neither the negligent nor the unauthorized, intentional

deprivation of property by a state employee gives rise to a due process violation if state law

provides an adequate post-deprivation remedy. Hudson v. Palmer, 468 U.S. 517, 533 (1984)

(intentional taking of property does not implicate due process clause where an adequate state post-

deprivation remedy is available); Parratt v. Taylor, 451 U.S. 527, 543-44 (1981) (inmate could

not present claim against warden under § 1983 for negligent loss of inmate’s property where

existence of state tort claims process provided due process). The U.S. Supreme Court in Parratt

reasoned that where a loss of property is occasioned by a random, unauthorized act by a state

employee, rather than by an established state procedure, the state cannot predict when the loss will

occur. Parratt, 451 U.S. at 541. Under these circumstances, the court observed:

       “It is difficult to conceive of how the State could provide a meaningful hearing
       before the deprivation takes place. The loss of property, although attributable to
       the State as action under ‘color of law,’ is in almost all cases beyond the control of
       the State. Indeed, in most cases it is not only impracticable, but impossible, to
       provide a meaningful hearing before the deprivation.” Id. . . . [W]here an
       individual has been negligently deprived of property by a state employee, the state’s
       action is not complete unless or until the state fails to provide an adequate
       postdeprivation remedy for the property loss.

Id. 451 U.S. at 541-542; see also Hudson, 468 U.S. at 534. When the alleged property loss is not

“random and unauthorized” but pursuant to “an affirmatively established or de facto policy,

procedure, or custom, the state has the power to control the deprivation” and must generally give

                                                  5
         Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 6 of 10




the plaintiff a pre-deprivation hearing. Gillihan v. Shillinger, 872 F.2d 935, 939 (10th Cir. 1989);

Abbott v. McCotter, 13 F.3d 1439, 1443 (10th Cir. 1994).

       Kansas prisoners have an adequate state post-deprivation remedy. See generally, Sawyer

v. Green, 316 F. App’x 715, 717, 2008 WL 2470915, at *2 (10th Cir. 2008) (finding Kansas county

prisoner could seek relief in state courts to redress alleged deprivation of property). Because an

adequate, state post-deprivation remedy exists, Plaintiff must show cause why his property claim

should not be dismissed for failure to state a claim.

 C. Fourth Amendment

       Plaintiff alleges the search of his cell during the mass shakedown violated the Fourth

Amendment. The Fourth Amendment prohibits unreasonable searches and seizures. United States

v. Johnson, 584 F.3d 995, 999 (10th Cir. 2009). But the Fourth Amendment is not implicated when

the person challenging the search had no reasonable or legitimate expectation of privacy in the

place that was searched. Reeves v. Churchich, 484 F.3d 1244, 1254 (10th Cir. 2007). To establish

a legitimate expectation of privacy, a person invoking the Fourth Amendment must demonstrate a

subjective expectation of privacy in the area searched and that the expectation was objectively

reasonable. Johnson, 584 F.3d at 999.        While it is axiomatic that people have a reasonable

expectation of privacy in their own homes (see United States v. Maestras, 639 F.3d 1032, 1035

(10th Cir. 2011)), courts have not found that pretrial detainees have a reasonable expectation of

privacy in their cells such that unannounced searches violate their Fourth Amendment rights. See

Bell v. Wolfish, 441 U.S. 520, 556-57 (1979). Plaintiff fails to state a Fourth Amendment claim.

 D. Eighth Amendment

       Plaintiff also claims the search of his cell amounted to cruel and unusual punishment under

the Eighth Amendment. While the Eighth Amendment is not applicable to pretrial detainees,



                                                  6
          Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 7 of 10




“under the Due Process Clause, a detainee may not be punished prior to an adjudication of guilt in

accordance with due process of law.” Bell, 441 U.S. at 535. Therefore, if the search of Plaintiff’s

cell amounted to punishment, his constitutional rights have been violated.

         “Not every disability imposed during pretrial detention amounts to ‘punishment’ in the

constitutional sense.” Id. at 537. “Loss of freedom of choice and privacy are inherent incidents

of confinement in such a facility. And the fact that such detention interferes with the detainee's

understandable desire to live as comfortably as possible and with as little restraint as possible

during confinement does not convert the conditions or restrictions of detention into ‘punishment.’”

Id.

         The search of Plaintiff’s cell as part of a mass shakedown, without more, does not amount

to punishment in the constitutional sense.

      E. Retaliation

         Plaintiff claims the denial of his property claim “reflects retaliation.” ECF No. 7, at 3.

“Prison officials may not retaliate against or harass an inmate because of the inmate’s exercise of

his ‘constitutional rights.’” Smith v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990); Penrod v.

Zavaras, 94 F.3d 1399, 1404 (10th Cir. 1996). However, an “inmate claiming retaliation must

allege specific facts showing retaliation because of the exercise of the prisoner’s constitutional

rights.” Fogle v. Pierson, 435 F.3d 1252, 1264 (10th Cir. 2006) (quotations and citations omitted);

Peterson v. Shanks, 149 F.3d 1140, 1144 (10th Cir. 1998)). Thus, for this type of claim, “it is

imperative that Plaintiff’s pleading be factual and not conclusory.          Mere allegations of

constitutional retaliation will not suffice.” Frazier v. Dubois, 922 F.2d 560, 562 n. 1 (10th Cir.

1990) (plaintiffs must “allege specific facts showing retaliation because of the exercise of the

prisoner’s constitutional rights”). To prevail, a prisoner must show that the challenged actions



                                                 7
         Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 8 of 10




would not have occurred “but for” a retaliatory motive. Baughman v. Saffle, 24 F. App’x 845, 848

(10th Cir .2001) (citing Maschner, 899 F.2d at 949–50; Peterson, 149 F.3d at 1144)); see also

Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999) (“[T]he inmate must allege more than his

personal belief that he is the victim of retaliation.”).

        Plaintiff’s claim of retaliation is subject to dismissal for failure to allege adequate facts in

support of this claim. As noted, a prisoner claiming retaliation must “allege specific facts showing

retaliation because of the exercise of the prisoner’s constitutional rights.” Frazier, 922 F.2d at 562

n. 1. In addition, he must show that “but for” the retaliatory motive, the denial of his property

claim would not have taken place. Maschner, 899 F.2d at 949–50; see also Fogle, 435 F.3d at

1263–64. Plaintiff’s allegations regarding retaliation are generally conclusory, lacking facts to

demonstrate any improper retaliatory motive, and without identification of any constitutional right

which Plaintiff was exercising that lead to the retaliation.

  F. Equal Protection

        Plaintiff alleges the response to his property claim shows he was “not afforded equal

protection.” ECF No. 7, at 3. The Equal Protection Clause requires that “all persons similarly

circumstanced shall be treated alike.” F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415

(1920); Fogle, 435 F.3d at 1260 (“Equal protection is essentially a direction that all persons

similarly situated should be treated alike.”); Grace United Methodist Church v. City of Cheyenne,

427 F.3d 775, 792 (10th Cir. 2005). An equal protection violation occurs when the government

treats someone differently from another person who is similarly situated, without adequate

justification for the difference in treatment. City of Cleburne v. Cleburne Living Center, 473 U.S.

432, 439 (1985); Jacobs, Visconsi & Jacobs, Co. v. City of Lawrence, 927 F.2d 1111, 1118 (10th

Cir. 1991). Therefore, in order to succeed on an equal protection claim, Plaintiff must allege that



                                                    8
         Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 9 of 10




he was “similarly situated” to other inmates, and that the difference in treatment was not

“reasonably related to legitimate penological interests.” Fogle, 435 F.3d at 1261 (citing Barney v.

Pulsipher, 143 F.3d 1299, 1312 (10th Cir. 1998); Turner v. Safley, 482 U.S.78, 89 (1987)); see

also Rider v. Werholtz, 548 F. Supp. 2d 1188 (D. Kan. 2008) (citing Riddle v. Mondragon, 83 F.3d

1197, 1207 (10th Cir. 1996)). A plaintiff alleging an equal protection violation must present

specific facts which demonstrate that a “discriminatory purpose” was a motivating factor in the

disparate treatment alleged in the complaint. Watson v. City of Kansas City, Kan., 857 F.2d 690,

694 (10th Cir. 1988); Personnel Adm’r of Mass. v. Feeney, 442 U.S. 256, 279 (1979).

       If the alleged difference in treatment is not based on a suspect classification, such as race,

the plaintiff must also allege facts sufficient to establish “the distinction between himself and other

inmates was not reasonably related to some legitimate penological purpose.” Harrison v. Morton,

490 F. App’x 988, 994 (10th Cir. 2012) (quoting Templeman v. Gunter, 16 F.3d 367, 371 (10th Cir.

1994)). Because of the wide discretion afforded to prison officials and the many relevant factors

these officials may consider when dealing with inmates, an inmate who is not part of a suspect

class faces a difficult task to state an equal protection claim. First, there is a presumption in favor

of validity of prison officials’ disparate treatment. Hill v. Pugh, 75 F. App’x 715, 720 (10th Cir.

2003). Second, the requirement to show that an inmate is “similarly situated” to other inmates is

arduous, if not impossible, as the Tenth Circuit Court of Appeals noted in Templeman, 16 F.3d at

371 (“it is ‘clearly baseless’ to claim that there are other inmates who are similar in every relevant

respect”); see also Fogle, 435 F.3d at 1261 (quoting Templeman in affirming dismissal of an equal

protection claim).

       Plaintiff’s equal protection claim is subject to dismissal for failure to allege facts

establishing its essential elements.    He does not identify similarly-situated individuals who



                                                  9
        Case 5:20-cv-03083-SAC Document 10 Filed 02/12/21 Page 10 of 10




received different treatment. Furthermore, he does not allege facts suggesting that he was treated

differently because he belongs to a suspect class or due to his religion. In addition, he alleges no

facts showing that any “difference in treatment was not ‘reasonably related to legitimate

penological interests.’” Fogle, 435 F.3d at 1261 (quoting Turner, 482 U.S. at 89). Plaintiff’s

Complaint also fails to establish a discriminatory purpose on the part of the defendant. Plaintiff

fails to state an equal protection claim.

IV. Response Required

       For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is therefore required to show good cause why his Complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the Complaint being

dismissed for the reasons stated herein without further notice.

       IT IS THEREFORE ORDERED that Plaintiff is granted to and including March 12,

2021, in which to show good cause, in writing, why his Complaint should not be dismissed for the

reasons stated herein.

       IT IS SO ORDERED.

       DATED: This 12th day of February, 2021, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                10
